                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

DAPHNE SLATER,

        Plaintiff,                                  Case No. 18-cv-11415
                                                    Hon. Matthew L. Leitman
v.

ANN ARBOR PUBLIC SCHOOLS
BOARD OF EDUCATION,

        Defendant.
                                                                             /

                   ORDER TO EXTEND THE FACT DISCOVERY
                       DEADLINE BY SIXTY (60) DAYS

        This matter coming before the Court upon stipulation of the Parties, and the

Court being otherwise fully advised in the premises:

        IT IS HEREBY ORDERED that the fact discovery cutoff date in this matter

is extended by sixty (60) days to May 27, 2019.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 26, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 26, 2019, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764

03070812 v1/06196-0346
